 

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

Vv. CASE NO. 5:19-CR-50055-1

OMAR AVILA-ZEPEDA DEFENDANT
ORDER

 

Currently before the Court is the Report and Recommendation (Doc. 17) filed in
this case on July 3, 2019, by the Honorable Erin L. Wiedemann, Chief United States
Magistrate Judge for the Western District of Arkansas. Both parties have waived the right
to object to the Report and Recommendation for the purpose of expediting acceptance of
the guilty plea in this matter. (Doc. 16, {] 3).

The Court has reviewed this case and, being well and sufficiently advised, finds as
follows: the Report and Recommendation is proper and should be and hereby is
ADOPTED IN ITS ENTIRETY. Accordingly, Defendant’s guilty plea is accepted. The
written plea agreement will be subject on approval by the undersigned at sentencing.

r
IT IS SO ORDERED on this A= day of July, 201f.

   
  

 

    

HY/L. BROOKS
UNITED STATES DISTRICT JUDGE

 
